Case 1:20-cv-00202-JAO-RT Document 34 Filed 09/24/20 Page 1 of 12           PageID #: 141




                    IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

  ERIN LERETTE, individually and as             CIVIL NO. 20-00202 JAO-RT
  guardian and next friend of minor child,
  B.T.B; TRISTAN T. BURTON,                     ORDER GRANTING IN PART AND
                                                DENYING IN PART DEFENDANTS
                Plaintiffs,                     COUNTY OF HAWAI‘I, HAWAI‘I
                                                COUNTY POLICE DEPARTMENT,
         vs.                                    LUKE WATKINS, PAUL T.
                                                ISOTANI, AND LANDON
  CITY AND COUNTY OF HAWAII,                    TAKENISHI’S MOTION TO
  et al.,                                       DISMISS

                Defendants.



           ORDER GRANTING IN PART AND DENYING IN PART
      DEFENDANTS COUNTY OF HAWAI‘I, HAWAI‘I COUNTY POLICE
      DEPARTMENT, LUKE WATKINS, PAUL T. ISOTANI, AND LANDON
                 TAKENISHI’S MOTION TO DISMISS

        In this wrongful death action, Plaintiffs Tristan Burton (“Tristan”) and Erin

  Lerette (“Lerette”), individually and as guardian and next friend of minor child,

  B.T.B (“B.T.B.”)1 (collectively, “Plaintiffs”) allege that actions taken by

  Defendants Luke Watkins (“Watkins”), Paul T. Isotani (“Isotani”), and Landon

  Takenishi (“Takenishi”) (collectively, “Officer Defendants”) during the course of

  Vincent Travis Burton’s (“Vincent”) arrest caused his death. Defendants County



  1
    All references to Lerette in this Order pertain to her individual claims, not those
  in her capacity as guardian and next friend of B.T.B.
Case 1:20-cv-00202-JAO-RT Document 34 Filed 09/24/20 Page 2 of 12            PageID #: 142




  of Hawai‘i (“the County”),2 Hawai‘i County Police Department (“HPD”), Watkins,

  Isotani, and Takenishi (collectively, “Defendants”) move to dismiss (1) the claims

  against Watkins, Isotani, and Takenishi in their official capacities; (2) the claims

  against HPD; and (3) state law claims against the County. The Court elects to

  decide this matter without a hearing pursuant to Local Rule 7.1(c). For the

  following reasons, the Court GRANTS IN PART AND DENIES IN PART

  Defendants’ Motion to Dismiss.

                                      BACKGROUND

  I.       Factual History3

           On May 3, 2018, Vincent, accompanied by his wife while driving, pulled

  over behind and approached a subsidized police vehicle, believing it belonged to a

  longtime friend and police officer. Compl. ¶¶ 22–23. Vincent learned that it was

  not his friend but Takenishi in the vehicle. Id. ¶ 24. Against Takenishi’s orders,

  Vincent drove away. Id. At a gas station in Honoka‘a, multiple officers

  approached Vincent, including Watkins and Isotani. Id. ¶ 25. The officers

  handcuffed Vincent after administering a field sobriety test. Id. One of the

  officers then attacked him, joined by Watkins, and Vincent ended up on the


  2
       Plaintiffs erroneously refer to the County as the City and County of Hawai‘i.
  3
    Although this case concerns the same incident as Burton v. City and County of
  Hawaii, Civil No. 20-00208 JAO-RT, material facts presented in the complaints
  differ significantly.
                                              2
Case 1:20-cv-00202-JAO-RT Document 34 Filed 09/24/20 Page 3 of 12          PageID #: 143




  ground. Id. ¶ 26. The officers stopped assaulting Vincent when he told his wife to

  record the incident and they took him away. Id. Vincent was taken into custody

  and transported to the Hamakua Police Station. Id. ¶ 28. Watkins thought Vincent

  was trying to escape while exiting the transport vehicle and consequently threw

  him on the ground. Id.

        The next day, police officers from the Hilo Station took Plaintiff to Hilo

  Medical Center (“HMC”) before transferring him to Hilo Community Correctional

  Center (“HCCC”). Id. ¶ 29. Vincent heard one of the officers say that they should

  take him to HMC so that they would not be blamed for his injuries. Id. Following

  his diagnosis—broken ribs and a concussion—at HMC, Vincent was returned to

  police custody and transported to HCCC, where he remained in a holding cell for

  approximately four days. Id. ¶¶ 31–32.

        On May 8, 2018, Lerette, Vincent’s sister, bailed him out of custody. Id. ¶

  34. On May 11, 2018, Vincent vomited blood. Id. ¶ 35. He went to HMC and

  was admitted until he passed away on May 20, 2018. Id. ¶ 35. Vincent’s surviving

  sons include Tristan and B.T.B. Id. ¶¶ 11–12.

  II.   Procedural History

        Plaintiffs commenced this action on May 3, 2020, asserting the following

  claims: Count I – 42 U.S.C. § 1983; Count II – negligent training/supervision;

  Count III – assault and battery; Count IV – wrongful death; Count V – negligence;


                                           3
Case 1:20-cv-00202-JAO-RT Document 34 Filed 09/24/20 Page 4 of 12            PageID #: 144




  Count VI – gross negligence; Count VII – intentional infliction of emotional

  distress; Count VIII – negligent infliction of emotional distress; Count IX –

  respondeat superior and/or vicarious liability; Count X – 42 U.S.C. § 1985,

  conspiracy to interfere with civil rights by submitting false police reports and

  investigation and coverup; Count XI – 42 U.S.C. § 1983 submission of false police

  report and investigation in violation of Fifth and Fourteenth Amendment rights to

  property and due process; and Count XII – spoliation of evidence. Plaintiffs pray

  for monetary damages, expenses, costs of suit, and attorneys’ fees. Compl. ¶¶

  102–104.

        Defendants filed the present Motion on June 22, 2020. ECF No. 16.

                                 LEGAL STANDARD

        Federal Rule of Civil Procedure (“FRCP”) 12(b)(6) authorizes dismissal of a

  complaint that fails “to state a claim upon which relief can be granted.” Fed. R.

  Civ. P. 12(b)(6). On a Rule 12(b)(6) motion to dismiss, “the court accepts the facts

  alleged in the complaint as true,” and “[d]ismissal can be based on the lack of a

  cognizable legal theory or the absence of sufficient facts alleged.” UMG

  Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006, 1014 (9th Cir.

  2013) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

  1988)) (alteration in original). However, conclusory allegations of law,

  unwarranted deductions of fact, and unreasonable inferences are insufficient to


                                            4
Case 1:20-cv-00202-JAO-RT Document 34 Filed 09/24/20 Page 5 of 12               PageID #: 145




  defeat a motion to dismiss. See Sprewell v. Golden State Warriors, 266 F.3d 979,

  988 (9th Cir. 2001); Nat’l Ass’n for the Advancement of Psychoanalysis v. Cal. Bd.

  of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (citation omitted).

  Furthermore, the court need not accept as true allegations that contradict matters

  properly subject to judicial notice. See Sprewell, 266 F.3d at 988.

         “To survive a motion to dismiss, a complaint must contain sufficient factual

  matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff pleads

  factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

  556). The tenet that the court must accept as true all of the allegations contained in

  the complaint does not apply to legal conclusions. See id. As such, “[t]hreadbare

  recitals of the elements of a cause of action, supported by mere conclusory

  statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). “[W]here the

  well-pleaded facts do not permit the court to infer more than the mere possibility of

  misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader

  is entitled to relief.’” Id. at 679 (citing Fed. R. Civ. P. 8(a)(2)) (some alterations in

  original). If dismissal is ordered, the plaintiff should be granted leave to amend

  unless it is clear that the claims could not be saved by amendment. See Swartz v.


                                              5
Case 1:20-cv-00202-JAO-RT Document 34 Filed 09/24/20 Page 6 of 12            PageID #: 146




  KPMG LLP, 476 F.3d 756, 760 (9th Cir. 2007) (citation omitted).

        “A statute-of-limitations defense, if ‘apparent from the face of the

  complaint,’ may properly be raised in a motion to dismiss.” Seven Arts Filmed

  Ent. Ltd. v. Content Media Corp., 733 F.3d 1251, 1254 (9th Cir. 2013) (citation

  omitted); Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 902 (9th Cir. 2013)

  (“When an affirmative defense is obvious on the face of a complaint, . . . a

  defendant can raise that defense in a motion to dismiss.” (citation omitted)).

  “[U]nless it appears beyond doubt that the plaintiff can prove no set of facts that

  would establish the timeliness of the claim,” however, a court cannot dismiss a

  complaint. Supermail Cargo, Inc. v. United States, 68 F.3d 1204, 1207 (9th Cir.

  1995) (citation omitted).

                                     DISCUSSION

        Defendants seek to dismiss: (1) claims against Watkins, Isotani, and

  Takenishi in their official capacities because their claims are derivative of those

  brought against the County; (2) claims against HPD because, as a branch of the

  County, it is not a separate entity that can be sued; and (3) state law claims4 against

  the County because they are barred by Hawaiʻi County Charter (“HCC”) § 13-18

  and/or Hawai‘i Revised Statues (“HRS”) § 46-72. Plaintiffs concede that dismissal


  4
    Defendants specifically ask to dismiss Counts II, III, IV, V, VI, VII, VIII, IX,
  and XII. ECF No. 16-1 at 6.

                                             6
Case 1:20-cv-00202-JAO-RT Document 34 Filed 09/24/20 Page 7 of 12              PageID #: 147




  is appropriate on these grounds5 but refute the application of HCC § 13-18 or HRS

  § 46-72 to bar B.T.B.’s state law claims against the County.

        Plaintiffs also argue that any dismissal should be with leave to amend. The

  Court denies Plaintiffs’ request for leave to amend. The claims that are subject to

  dismissal could not be saved by amendment because they fail as a matter of law.

  I.    Official Capacity Claims against the Officer Defendants

        Defendants argue that the official capacity claims against the Officer

  Defendants should be dismissed because they are derivative of the claims against

  the County. “Since official-capacity suits generally represent only another way of

  pleading an action against an entity of which an officer is an agent,” Monell v.

  Dep’t of Soc. Servs. of New York, 436 U.S. 658, 690 n.55 (1978), such suits should

  “be treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166

  (1985) (citation omitted). “It is not a suit against the official personally, for the

  real party in interest is the entity.” Id. Accordingly, the Court DISMISSES the

  claims against Watkins, Isotani, and Takenishi in their official capacities with


  5
    See ECF No. 30 at 6–7. Given Plaintiffs’ concessions, their refusal to withdraw
  these claims during the Local Rule 7.8 pre-filing conference is concerning. The
  purpose of the conference is to dispense of motions and/or to limit the scope of
  issues presented to the Court. Plaintiffs’ failure to acknowledge obvious
  deficiencies in the Complaint during the conference caused needless expenditure of
  time, resources, and expenses. Indeed, given the concessions by all parties, this
  Motion was entirely unnecessary and should have been resolved at the conference
  and/or through the amendment of the Complaint.

                                              7
Case 1:20-cv-00202-JAO-RT Document 34 Filed 09/24/20 Page 8 of 12            PageID #: 148




  prejudice. See Park v. City & County of Honolulu, 292 F. Supp. 3d 1080, 1090 (D.

  Haw. 2018) (dismissing with prejudice official capacity claims against the

  individual officer defendants).

  II.   Claims against HPD

        Defendants contend that the claims against HPD should be dismissed

  because as a division of the County, it is not separately subject to suit. Whether or

  not a local law enforcement agency is a separate suable entity depends on state

  law. See Silva v. San Pablo Police Dep’t, 805 F. App’x 482, 484 (9th Cir. 2020)

  (citations omitted); Fed. R. Civ. P. 17(b)(3) (for parties other than individuals or

  corporations, the capacity to be sued is determined “by the law of the state where

  the court is located”). Pursuant to HCC § 7-2.6, HPD is “under the general

  supervision and control of the mayor, through the managing director.” HCC § 7-

  2.6; see also Young v. Hawaii, 548 F. Supp. 2d 1151, 1165 (D. Haw. 2008)

  (“Different departments within the County [of Hawai‘i] are not considered separate

  legal entities.”), overruled on other grounds by Dist. of Columbia v. Heller, 554

  U.S. 570 (2008). Because HPD is a non-jural entity, the Court DISMISSES the

  claims against HPD with prejudice. See Gomes v. County of Kauai, Civ. No. 20-

  00189 JMS-WRP, 2020 WL 5097835, at *5 (D. Haw. Aug. 26, 2020) (dismissing

  with prejudice the claims against the Kauai Police Department and Kauai Police

  Commission because they are not separate legal entities from the County of


                                             8
Case 1:20-cv-00202-JAO-RT Document 34 Filed 09/24/20 Page 9 of 12              PageID #: 149




  Kauai); Reno v. Nielson, 424 F. Supp. 3d 1045, 1054 (D. Haw. 2019) (dismissing

  the Honolulu Police Department because it “is a division of the City and not

  separately subject to suit” (citations omitted)).

  III.   Compliance with HCC § 13-18 and HRS § 46-72

         Defendants lastly move to dismiss Counts II, III, IV, V, VI, VII, VIII, IX,

  and XII against the County because Plaintiffs failed to comply with HCC § 13-186

  and/or HRS § 46-72.7 Plaintiffs do not challenge the dismissal of Lerette’s and


  6
      HCC § 13-18 provides:

                No action shall be maintained for the recovery of damages for
         any injury to persons or property by reason of negligence or other act
         of any official or employee of the county unless a written statement
         stating fully when, where and how the injuries occurred, the apparent
         extent thereof and the tentative amount claimed therefor shall have
         been filed with the county clerk within two years after the date the injury
         was sustained.

  HCC § 13-18 (emphasis added).
  7
      HRS § 46-72 provides:

         Before the county shall be liable for damages to any person for injuries
         to person or property received upon any of the streets, avenues, alleys,
         sidewalks, or other public places of the county, or on account of any
         negligence of any official or employee of the county, the person injured,
         or the owner or person entitled to the possession, occupation, or use of
         the property injured, or someone on the person’s behalf, within two
         years after the injuries accrued shall give the individual identified in the
         respective county’s charter, or if none is specified, the chairperson of
         the council of the county or the clerk of the county in which the injuries

                                                                           (continued . . .)
                                              9
Case 1:20-cv-00202-JAO-RT Document 34 Filed 09/24/20 Page 10 of 12           PageID #: 150




  Tristan’s state law claims against the County8 but counter that because B.T.B. is a

  minor, the statute of limitations is tolled as to his state law claims. ECF No. 30 at

  8–9. Defendants concede that B.T.B.’s claims, once separated from the claims of

  other Plaintiffs, might be permissible.9 ECF No. 31 at 4.

         When a plaintiff fails to provide any written notice prior to serving the

  complaint and summons, state law claims may not proceed against the County.

  See Nakamoto v. County of Hawaiʻi, CIVIL NO. CV 18-00097 DKW-KJM, 2018

  WL 2750224, at *3 (D. Haw. June 7, 2018) (dismissing as untimely state law

  claims for failure to comply with HRS § 46-72 and concluding that “[e]ven if

  Nakamoto’s Complaint was sufficient written notice under Section 46-72, she did

  not serve a copy of the Complaint on the County until February 27, 2018—after

  the statute of limitations expired”); Harris v. County of Hawaii, CIVIL NO. 17-



  (. . . continued)

         occurred, notice in writing of the injuries and the specific damages
         resulting, stating fully when, where, and how the injuries or damage
         occurred, the extent of the injuries or damages, and the amount claimed.

  HRS § 46-72.
  8
    Plaintiffs argue that Count II (negligent training/supervision) can be stated as a
  federal claim. It was not pled as a federal claim—Plaintiffs’ federal claims were
  identified by their references to §§ 1983 and 1985—so the Court rejects any effort
  to recast it in response to this Motion.
  9
    Whether a claim is properly asserted by one Plaintiff or another is not presently
  before the Court.
                                            10
Case 1:20-cv-00202-JAO-RT Document 34 Filed 09/24/20 Page 11 of 12              PageID #: 151




  00449 RLP, 2017 WL 5163231, at *2 (D. Haw. Nov. 7, 2017) (dismissing state

  law claims for failure to comply with HRS § 46-72—the plaintiff failed to provide

  written notice to the county clerk within two years and even if the complaint was

  sufficient notice, it was served after the expiration of the statute of limitations);

  Kaulia v. Cty. of Maui, Dep’t of Pub. Works & Waste Mgmt., 504 F. Supp. 2d 969,

  997–98 (D. Haw. 2007) (deeming time-barred the plaintiff’s state law claims

  because he never provided written notice to the Maui County Clerk).

        Because Lerette and Tristan never provided written notice to the county

  clerk,10 their state law claims against the County are time barred. Even if the

  Complaint constituted written notice, Plaintiffs did not obtain an executed waiver

  of service until May 26, 2020, after the expiration of the two-year statute of

  limitations. Therefore, the Court DISMISSES Lerette’s11 and Tristan’s state law

  claims—Counts II, III, IV, V, VI, VII, VIII, IX, and XII—against the County.

        With respect to B.T.B., who is allegedly a minor, HRS § 657-13(1) tolls his

  claims against the County. See Nakamoto, 2018 WL 2750224, at *6 (footnote

  omitted). Accordingly, the Motion is DENIED as to B.T.B.’s state law claims

  against the County.


  10
    Jon Henricks, Hawai‘i County Clerk, attests that Plaintiffs did not file any
  written claims. ECF No. 16-2 ¶ 4.
  11
     The Court reiterates that this pertains to Lerette’s individual claims, not those
  asserted on behalf of B.T.B.
                                             11
Case 1:20-cv-00202-JAO-RT Document 34 Filed 09/24/20 Page 12 of 12                       PageID #: 152




                                          CONCLUSION

         For the reasons stated herein, the Court GRANTS IN PART AND DENIES

  IN PART Defendants’ Motion to Dismiss. ECF No. 16. The following claims are

  dismissed with prejudice:

         (1) Official capacity claims against Watkins, Isotani, and Takenishi;

         (2) Claims against HPD; and

         (3) Lerette’s and Tristan’s state law claims—Counts II, III, IV, V, VI, VII,

             VIII, IX, and XII—against the County.

  The following claims remain:

         (1) Federal law claims against the County;

         (2) Individual capacity claims against Watkins, Isotani, and Takenishi; and

         (3) B.T.B.’s state law claims against the County.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawai‘i, September 24, 2020.




  CIVIL NO. 20-00202 JAO-RT; Lerette v. City and County of Hawaii, et al.; ORDER GRANTING IN PART AND
  DENYING IN PART DEFENDANTS COUNTY OF HAWAI‘I, HAWAI‘I COUNTY POLICE DEPARTMENT,
  LUKE WATKINS, PAUL T. ISOTANI, AND LANDON TAKENISHI’S MOTION TO DISMISS

                                                  12
